OPINION — AG — **** HOTEL OCCUPANCY TAX **** CITIES DO HAVE THE AUTHORITY UNDER 68 O.S. 1969 Supp., 2701 [68-2701], TO LEVY A HOTEL OCCUPANCY TAX. CITIES PRESENTLY HAVE THE AUTHORITY TO EXPEND MUNICIPAL FUNDS FOR TOURISM, INDUSTRY, WHOLESALE TRADE, RETAIL TRADE, CONVENTIONS, TRADE SHOWS, AND SO FORTH, IF IT IS DONE IN ACCORDANCE WITH THE LAWS REGARDING PUBLIC FUNDS, AND IF IT IS NOT PROHIBITED BY THE CITY'S CHARTER AND IT IS AUTHORIZED BY A CITY ORDINANCE AS A SPECIAL PURPOSE. CITE: 36 O.S. 1961 348.1 [36-348.1], 68 O.S. 1969 Supp., 2705 [68-2705], ARTICLE X, SECTION 35 (TIM LEONARD)